Citation Nr: 9927339	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-10 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for service-connected 
lumbosacral strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from March 1980 through 
January 1982.  The present appeal ensues from a September 
1997 rating decision by the Department of Veterans' Affairs 
(VA) Regional Office in St. Louis, Missouri (RO) which 
continued a 10 percent rating for service-connected "chronic 
lumbar strain."  A notice of disagreement was received in 
February 1998, a statement of the case was issued in April 
1998, and a substantive appeal was received in July 1998.  
Although the veteran initially requested a personal hearing 
before the Board, he later withdrew that request and instead 
appeared (with his spouse) at a personal hearing at the RO in 
October 1998.  

By rating decision in June 1998 (during the pendency of this 
appeal), the veteran's low back disability was redescribed 
for rating purposes as lumbosacral strain, and the disability 
evaluation was increased from 10 to 20 percent, effective the 
date of the veteran's increased rating claim.  As the veteran 
has not expressed any desire to limit his appeal to a 
specific disability rating, the issue remains in appellate 
status.  AB v. Brown, 6 Vet.App. 35, 38 (1993).


FINDING OF FACT

The veteran's service-connected lumbosacral strain is 
manifested by complaints of pain and clinical evidence of 
muscle spasms, but no more than moderate limitation of motion 
and no abnormal mobility on forced motion.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5295 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for an increased evaluation for 
lumbosacral strain is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (the "Court") has held that a mere 
allegation that a higher rating is justified due to an 
increase in severity of the service-connected condition is 
sufficient to render the claim well grounded.  Caffrey v. 
Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet.App. 629, 631-32 (1992).  The Board is also satisfied 
that in the present case, all relevant facts have been 
properly developed and that the duty to assist the veteran 
has been met.  38 U.S.C.A. § 5107(a).  

In January 1993, the veteran was assigned a 10 percent 
disability rating for chronic lumbar strain effective August 
1992.  In May 1997, the veteran filed a claim seeking an 
increased rating for this disability.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1-4.14.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's lumbosacral strain is currently evaluated as 20 
percent disabling under Diagnostic Code (DC) 5295.  DC 5295 
provides for a 20 percent disability evaluation for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion.  The next higher 
rating of  40 percent is warranted for severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

In reviewing the present appeal, the Board also believes 
consideration should be given to DC 5292.  DC 5292 provides 
for a 10 percent evaluation with slight limitation of motion, 
a 20 percent evaluation for moderate limitation of motion, 
and a 40 percent rating for severe limitation of motion.  

A June 1997 VA examination reveals that the back was tender 
at the L1-L2 paraspinous region and some spasm was noted in 
the right L1-L2 paraspinous region.  The veteran had forward 
flexion to 90 degrees, backward extension to 30 degrees, left 
and right lateral flexion to 20 degrees and left and right 
rotation to 35 degrees.  The VA examiner also noted that the 
veteran had some grimacing with left and right lateral 
flexion.  The veteran's was reported to ambulate with a 
slight gait because of a full length leg brace on the left 
leg. The veteran was diagnosed with lumbar strain with no 
evidence of radiculopathy. 

Treatment records dated in 1997 and 1998 show that the 
veteran continued to seek relief for back pain with muscle 
spasms and show use of a TENS unit for control of back 
spasms.  At the October 1998 RO hearing, the veteran and his 
spouse testified as to the veteran's daily ongoing back pain 
and muscle spasms which interfered with the ability to do 
various household chores and also resulted in sleep problems.  

It is readily clear from the evidence of record that the 
veteran's low back disability has increased in severity as 
asserted by the veteran in his May 1997 request for an 
increased rating.  However, the RO has already increased the 
evaluation from 10 percent to 20 percent based on this 
increase in disability, and the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 20 percent at this time.  

The evidence shows reduced lateral flexion and spasms in the 
paraspinous region.  However, such symptomatology is 
contemplated by the current 20 percent rating under DC 5295.  
There is no evidence of severe limitation of motion of the 
lumbar spine.  Moreover, there is no evidence to show that 
the veteran has a severe lumbosacral strain associated with 
listing of the whole spine, a positive Goldthwaite's sign, 
marked limitation of motion, loss of lateral motion, 
narrowing or irregularity of joint space or any of these 
symptoms with abnormal mobility on forced motion.  It appears 
from the medical record that it is the veteran's left leg 
which results in some "slight" gait.  

Further, while there is evidence of pain on motion as shown 
by the examiner's comment that the veteran "grimaced" with 
flexion, there is no clinical evidence that there is such 
additional functional loss due to pain (or fatigue, weakness 
or incoordination) so as to meet the criteria for a rating in 
excess of the current 20 percent under DC 5295 or DC 5292.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 
(1995). 

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability as 
to warrant an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  In the instant case, 
the veteran has not asserted or shown that his back 
disability alone has caused marked interference with 
employment, necessitated frequent periods of hospitalization 
or otherwise renders impracticable the application of the 
regular schedular standards.  Consequently, the Board 
determines that the criteria for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet.App. 157 (1996); Shipwash 
v. Brown, 8 Vet.App. 218 (1995).   

In closing, the Board emphasizes that it does not doubt the 
sincerity of the veteran and his spouse in offering their 
testimony, nor does the Board in any manner doubt that the 
veteran's low back disability results in significant 
impairment.  However, under the applicable diagnostic 
criteria which the Board must consider, the preponderance of 
the evidence is against entitlement to a rating in excess of 
20 percent at this time.  It follows that the reasonable 
doubt provisions of 38 U.S.C.A. § 5107(b) do not otherwise 
permit a favorable resolution of the appeal.  The veteran may 
always advance a new claim for an increased rating should the 
severity of the disability increase in the future. 


ORDER

The appeal is denied. 


_______________________
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

